Citation Nr: 0508282	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-32 810	)	DATE
	)
	)



THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in the decision of September 29, 1999, 
that denied entitlement to service connection for post-
traumatic stress disorder.



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from July 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) as a matter of original jurisdiction on a motion to 
revise or reverse the Board's September 29, 1999 decision on 
the basis of clear and unmistakable error (CUE).  In that 
decision, the Board denied entitlement to service connection 
for post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  A September 29, 1999, Board decision denied entitlement 
to service connection for PTSD.

2.  The Board's decision of September 29, 1999, was supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's September 29, 1999, decision did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400 - 20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
has no applicability to claims of CUE in prior Board 
decisions, and that VA's duties to notify and assist 
contained in the VCAA are not applicable to such CUE motions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
see also VAOPGCPREC No. 12-2001 (July 6, 2001); 38 C.F.R. §§ 
20.1411 (c), (d) (2004).  Accordingly, the VCAA is not 
applicable to this motion as a matter of law.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400.  VA regulations define what 
constitutes CUE and what does not, and they provide in 
pertinent part:

§ 20.1403 Rule 1403. What constitutes clear and unmistakable 
error; what does not.

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. - (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992. For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record...

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 
(2004).

In its September 1999 decision, the Board noted that the 
veteran had reported at least one claimed stressor related to 
a combat situation, a helicopter rescue mission during which 
his helicopter was fired upon by a fishing boat, but that the 
service personnel records as well as the U.S.S. Ranger deck 
log books did not demonstrate that he actually participated 
in combat or any helicopter rescue missions.  The Board 
concluded that since the veteran was not shown to have 
engaged in combat in Vietnam, his assertions were not 
sufficient to establish that the alleged stressors occurred.  
See 38 U.S.C.A. § 1154(b).

The Board also recognized that the veteran had reported a 
noncombat-related stressor, a fire in an engine room aboard 
the U.S.S. Ranger, which resulted in the death of a 
serviceman.  Although a fire aboard the U.S.S. Ranger 
resulting in the death of a serviceman was verified, the 
Board noted that the veteran initially reported the name of 
the deceased serviceman as E.D.W., and later testified that 
he could not remember the name of the deceased serviceman.  
Records from the Department of the Army reflected the 
deceased serviceman was Fireman Apprentice C.S.  The evidence 
of record was silent as to any involvement of the veteran in 
the discovery of the deceased serviceman.  

Additionally, the Board considered a VA examination report 
dated in February 1999, wherein the examiner stated that the 
above episode did not meet the criteria for a stressor that 
would be considered causative for PTSD.  The examiner further 
stated the veteran's guilt over what he did aboard the U.S.S. 
Ranger was consistent with depression, not PTSD.  The 
examiner concluded that there was no relationship between 
what happened on the ship and the veteran's present 
symptomatology, and that he did not meet the criteria for 
PTSD.

The moving party, through his attorney, argues that the 
September 1999 Board decision contained clear and 
unmistakable error.  The attorney stated that the correct 
facts were before the Board, however, the Board failed to 
correctly apply 38 U.S.C.A. § 5107(b).   The attorney also 
argued that the Board failed to correctly apply 38 C.F.R. 
§ 3.304(f), as required by Cohen v. Brown, 10 Vet. App. 128 
(1997), because it impermissibly applied a higher standard of 
proof than required by law.  

The attorney stated that although the Board found that there 
was a current diagnosis of PTSD and credible supporting 
evidence that a stressor (i.e., a fire) occurred, the 
conclusion that there was no causal nexus between the fire 
and PTSD was both a factual and legal error.  The attorney 
went on to state that the Board relied solely on the opinion 
of the VA examiner and discounted numerous diagnosis of PTSD 
related to service, including a September 1995 treatment 
record from a private healthcare giver.  It was argued that 
the September 1995 medical report provided the required nexus 
opinion as it suggested that there was one trauma that had 
handicapped the veteran most severely, that of the engine 
room fire that caused the death of a shipmate in April 1965.  
The diagnosis was PTSD, major depressive episodes, chronic 
insomnia, and alcohol abuse in partial remission.   The 
attorney asserted that had the Board given proper weight to 
this evidence and applied the Cohen test, it would have 
resulted in at least a decision that the evidence was in 
relative equipoise.  He stated that because one diagnosis 
linked the veteran's PTSD to the verified stressor and one 
diagnosis did not, the evidence was in equipoise and the 
claim should have been granted.

Additionally, the attorney argued that the Board's finding 
that none of the assessments of PTSD of record specifically 
related the veteran's PTSD to the verified stressor (the fire 
aboard the U.S.S. Ranger) was clearly and unmistakably 
erroneous, in light of the record from the September 1995 
medical report.  

Finally, the attorney argued that the Board's September 1999 
decision was non-final and contained CUE under Roberson v. 
Principi, 251 F.3d. 1378 (Fed. Cir. 2001) because it failed 
to fully and sympathetically develop the veteran's claim for 
service connection for PTSD prior to adjudicating the claim 
on the merits.  The attorney asserted that the Board failed 
to develop the claim by failing to ask the authors of the 
favorable medical opinions whether the verified stressor fire 
was a cause or contributory factor to the veteran's PTSD.  

The Board did state in the September 1999 decision that it 
was cognizant of the various assessments of PTSD contained 
within the veteran's claims folder, but that none of those 
assessments specifically related the veteran's PTSD to a 
stressor, to include the fire aboard the U.S.S. Ranger.  The 
attorney has made much of this statement, located on page 11-
12 of the September 1999 decision.  On page 7 of the 
representative's motion of October 2003, he goes as far as to 
actually quote this part of the Board's decision.  However, 
this quote is inaccurate.  The attorney presents the Board's 
statement as "...none of those assessments relate the 
veteran's PTSD to a verified stressor..."  The actual 
statement read, "...none of those assessments specifically 
relate the veteran's PTSD to the verified stressor..."  
(Emphasis added).  The difference is significant.

According to the Court's holding in Cohen, "only when there 
is...a medical opinion as to the first (an unequivocal, current 
PTSD diagnosis) and third (nexus of current symptomatology to 
claimed in-service stressor) § 3.304(f) PTSD elements do the 
DSM criteria come directly into play for purposes of VA/BVA 
adjudication."  Id. at 140.  The medical report of September 
1995 did note in-service stressors, primarily a fire onboard 
the U.S.S. Ranger.  However, this examiner provided four 
different diagnoses to include PTSD, major depressive 
episodes, alcohol abuse in partial remission, and dependent 
personality disorder.  Under Axis IV regarding psychosocial 
stressors, the examiner noted "alienation from extended 
family, marital discord, financial indebtedness, unreliable 
employment, dependency on wife's earnings."  This examiner 
failed to provide any nexus discussion of what diagnosis or 
diagnoses were related to the in-service stressor, and the 
discussion under Axis IV implies no in-service event was 
related to the diagnoses.  An obvious ambiguity existed in 
this examination report and, therefore, it was inadequate for 
VA purposes based on the decision in Cohen, the provisions of 
38 C.F.R. § 3.304(f), and the criteria of the DSM-IV.

The Board's statement on pages 11-12 of its September 1999 
decision is accurate.  None of the examinations providing a 
diagnosis of PTSD, to include the September 1995 report, 
included reasons and bases that specifically related the 
veteran's PTSD to an event during active military service.  
To correct this circumstance, VA was required to seek 
clarification of such opinions from a competent source.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This 
clarification does not necessary have to be provided by the 
original examiner.  Cohen at 140.  VA did obtain an 
examination in February 1999 from a competent healthcare 
provider that contained an adequate reasons and bases 
regarding the existence and etiology of any PTSD.  This 
examiner indicated that he had reviewed the entire medical 
history in the claims file, which included the September 1995 
report.  The psychiatrist conducted an examination of the 
veteran, a review of his entire military and medical history, 
made the appropriate diagnoses, and (most importantly) 
provided reasons and bases for his conclusions that discussed 
the relationship of the in-service events and the veteran's 
current psychiatric disabilities.  See Myers v. Brown, 5 Vet. 
App. 3, 4-5 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Wisch v. Brown, 8 Vet. App. 139, 140 (1995).  This 
examination was fully adequate for VA adjudication purposes 
under requirements of the decision in Cohen, the provisions 
of 38 C.F.R. § 3.304(f), and the criteria of the DSM-IV.

Regarding the attorney's contention that the Board failed to 
appropriately apply the provisions of 38 U.S.C.A. § 5107(b), 
he has raised two points.  One, that as the September 1995 
examination report found a nexus between the current PTSD and 
an in-service incident, and that the February 1999 VA 
examination failed to find sufficient evidence for a 
diagnosis of PTSD, the evidence was in equipoise and the 
provisions of 38 U.S.C.A. § 5107(b) required the Board to 
grant service connection.  This arguments fails, as discussed 
above, on the basis that the September 1995 examination was 
inadequate for VA purposes and, therefore, did not have the 
probative weight of the February 1999 examination.  

A similar contention was presented to the Court in one of its 
earliest cases, Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd. on reconsideration 1 Vet. App. 406 (1991).  
The Court noted:

Appellant now argues in his brief that, 
particularly because the health 
professionals accepted his Vietnam 
experiences as truthful, the BVA was 
required to do the same.  The BVA has the 
duty to assess the credibility and weight 
to be given to evidence.  Such 
assessments will be overturned only if 
'clearly erroneous.'

See also Cohen at 143 (VA is required to analysis the 
evidence in order to determine what evidence is persuasive 
and unpersuasive.)

In September 1999, the Board weighed the medical evidence and 
found the February 1999 examination report had the most 
probative value.  Therefore, as appropriate, greater weight 
was given to its findings.  The evidence between the findings 
of September 1995 and February 1999 were not in equipoise.

The attorney appears to argue that the sheer weight of 
medical assessments for PTSD should raise the evidence to a 
level of equipoise with the medical evidence that does not 
support a finding of PTSD.  It was contented that it 
"strains credulity" for VA to find that the medical 
assessments favorable to a diagnosis of PTSD had not 
considered the veteran's in-service stressors in making the 
diagnosis.  However, regulations at 38 C.F.R. § 3.304(f) and 
require that a psychiatric examination be in compliance with 
the criteria of DSM-IV and the Court's holding in Cohen 
assigns VA adjudicators the task of ensuring that the medical 
evidence meet the DSM-IV criteria.  Most of the favorable 
medical assessments failed to specifically tie a reported 
stressor to the diagnosis of PTSD.  There is no evidence that 
these examiners were able to review the entire medical 
history contained in the claims file.  As noted above, VA did 
obtain clarification of these assessments in the February 
1999 examination, and the decision in Cohen ruled that VA was 
not required to seek this clarification from the original 
examiners.  

In addition, the favorable opinions regarding existence and 
etiology of PTSD were based primarily on the veteran's own 
report of his in-service and medical history.  The Board gave 
little probative weight to the credibility of these claimed 
stressors.  See Godfrey v. Brown, 8 Vet. App. 113, 114 (1995) 
(The Board is not required to accept physicians' opinions 
that are based upon a claimant's recitation of his or her 
medical history); Madden v. Gober, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997) (An appellant's claims can be contradicted 
by contemporaneous evidence in the service records.)  The 
evidence of record as set forth above had been silent as to 
any involvement of the veteran in the fire on board the ship 
or the discovery of the deceased serviceman, or any of his 
other claimed in-service stressors.  His lay testimony 
regarding the existence of such stressors was considered 
insufficient to establish the occurrence of the stressor in 
question, in the absence of corroborating "credible 
supporting evidence."  The Board in September 1999 
appropriately weighed the objective evidence against the 
veteran's claims and found little credibility in them.  
Therefore, the favorable diagnoses based on this reported 
history have little probative weight, regardless of the 
volume of these opinions.

The Board finds that any disagreement with how the Board 
weighed or evaluated the facts with respect to this claim is 
not considered to be CUE.  Such contentions are insufficient 
to satisfy the criteria for a motion for revision of a prior 
Board decision on the basis of clear and unmistakable error.  
See 38 C.F.R. § 20.1403(d)(3).  See also Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (CUE is more than more than a 
simple disagreement as to how the facts were weighed or 
evaluated).  Therefore, various arguments emanating from the 
veteran to the effect that not enough weight was given to 
specific evidence fail as a matter of law.

The moving party similarly argues that the Board failed to 
apply the "benefit of the doubt" standard pursuant to 
38 U.S.C.A. § 5107 (b) in reaching its decision.  It is 
asserted that had the veteran been given the benefit of the 
doubt, given the two opposing opinions as set forth above, a 
favorable decision would have resulted.  As set forth above, 
the Board did consider the many opinions contained in the 
veteran's claims folder and assigned greater weight to that 
which it deemed most probative.  Any disagreement with how 
the Board weighed or evaluated the facts with respect to this 
claim cannot be considered CUE.  Such contentions are 
insufficient to satisfy the criteria for a motion for 
revision of a prior Board decision on the basis of clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)(3).  See also 
Damrel, 6 Vet. App. at 245.  Therefore, this argument fails 
as a matter of law.

Finally, the moving party argues that the Board's decision 
contained CUE because it failed to fully and sympathetically 
develop the veteran's claim for service connection for PTSD 
prior to adjudicating the claim on the merits, pursuant to 
Roberson v. Principi, 251 F.3d. 1378 (Fed .Cir. 2001).  The 
moving party asserted that the Board failed to develop the 
claim by not asking the authors of the favorable medical 
opinions whether the verified stressor fire was a cause or 
contributory factor to the veteran's PTSD.  As repeatedly 
noted above, such direct clarification of medical opinions is 
not required by either the law or judicial precedent.  

By September 1999, the Board had conducted all required 
development regarding the claim for PTSD.  In its November 
1998 remand, it undertook additional development by 
requesting a VA examination for the purpose of establishing a 
nexus between any currently diagnosed PTSD and service.  The 
requested examination took place, with the veteran's entire 
claims folder being reviewed, and an opinion was rendered.  
Notwithstanding the foregoing actions taken in properly 
developing the veteran's claim, as indicated above, VA's 
failure to fulfill the duty to assist is not CUE.  See 38 
C.F.R. § 20.1403.

The Federal Circuit also made clear in Szemraj v. Principi, 
357 F.3d 1370 (Fed. Cir. 2002) that, apart from requiring 
that pro se pleadings be read sympathetically, Roberson "did 
not change the well-established legal standard for 
determining the existence of CUE in RO and [Board] 
decisions."  Szemraj at 1375.  The Federal Circuit noted 
that (1) in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002)(en banc), cert. denied, 123 S. Ct. 2574 (2003), it had 
held that, to constitute CUE, the alleged error must be both 
outcome determinative and based upon the evidence of record 
at the time of the original decision and (2) it had therefore 
rejected the contention that VA's violation of its duty to 
assist in developing a veteran's evidence could constitute 
CUE.  Szemraj at 1376.  The court stressed that Roberson, 
consistent with Cook, does not require VA to develop the 
veteran's evidence or to reconcile conflicting evidence; nor 
does Roberson change the legal standard for determining 
whether the VA correctly applied its regulations to a 
veteran's claims.  Id.  Because the CUE claim in Szemraj did 
not involve any question about the proper interpretation of 
the veteran's pleadings, the Federal Circuit held that the 
lower court's improper construction of Roberson was harmless, 
and it affirmed the lower court's decision finding of no CUE 
in a prior final decision.  Szemraj at 1375-76.  

VA's General Counsel reconciled the Federal Circuit's 
apparently conflicting decisions regarding full and 
sympathetic development of a claim in VAOPGCPREC 4-2004 (May 
28, 2004).  The General Counsel held that in deciding whether 
there was CUE in a final VA decision based upon an allegation 
that VA failed to recognize an earlier claim, the RO or Board 
should determine whether, construing the pleadings at issue 
in the veteran's favor, it is obvious or undebatable that 
there was an error in the decision and that the error clearly 
affected the outcome.  (Emphasis added).  Thus, the holding 
in Roberson regards VA's recognition of a pleading and any 
development that would have flowed from such recognition.  
See 38 U.S.C.A. § 7104(c) (The Board is bound in its 
determinations by precedent opinions of VA's General 
Counsel.)  The current case, and issues regarding development 
of an alleged stressor, is not contemplated in the Roberson 
precedent.

Even if VA had sought clarification directly from the 
healthcare providers that had diagnosed PTSD, there is no 
basis to find that such clarification would have resulted in 
a manifestly different outcome, that is, the award of service 
connection for PTSD.  The further reasons and bases 
associating the alleged stressors with the diagnoses would 
not have overcome the probative value problems of such 
opinions.  That is, the veteran's claims lacked credibility 
when compared to the contemporaneous objective evidence and 
such medical opinions were based on the veteran's recited and 
uncorroborated history, not a review of the entire history 
contained in the claims file.  Such comprehensive review was 
provided in February 1999 and the Board appropriately 
assigned greater probative value to these medical 
conclusions.


Conclusion

In view of the foregoing, the Board finds that the September 
1999 Board decision did not contain CUE.  There is no 
indication that the Board did not properly consider all 
evidence before it in September 1999, or that it failed to 
correctly apply the appropriate laws and regulations to the 
veteran's claim.  The representative has not raised the rare 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


ORDER

The motion for revision of the September 29, 1999, Board 
decision on the grounds of clear and unmistakable error is 
denied.



                       
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



